IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10278
                         Summary Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,
versus

JOSE GONZALO CASTILLO-RODRIGUEZ, also known as Oscar
Tovar-Ramirez,
                                        Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:00-CR-47-1-C
                       --------------------
                         November 26, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Castillo-Rodriguez has filed a motion requesting that

his case be remanded to the district court and that he be

resentenced in accordance with United States v. Chapa-Garza, 243

F.3d 921, 927 (5th Cir. 2001), which this court decided after

Castillo-Rodriguez was sentenced.    Castillo-Rodriguez’ offense

level was based upon a determination that his prior Texas felony

driving while intoxicated conviction was an aggravated felony

under U.S.S.G. § 2L1.2(b)(1)(A).    His motion is GRANTED; his

sentence is VACATED; and his case is REMANDED FOR RESENTENCING in

accordance with our decision in Chapa-Garza, 243 F.3d at 927.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                        No. 01-10278
                             -2-

VACATED AND REMANDED.